                                            Case 4:19-cv-06593-HSG Document 71 Filed 06/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       EDWARDS LIFESCIENCES                              Case No. 19-cv-06593-HSG
                                           CORPORATION, et al.,
                                   8                                                         ORDER DENYING MOTION TO
                                                         Plaintiffs,                         ADVANCE THE HEARING, SETTING
                                   9                                                         A BRIEFING SCHEDULE ON
                                                   v.                                        MOTIONS FOR SUMMARY
                                  10                                                         JUDGMENT AND STAYING CERTAIN
                                           MERIL LIFE SCIENCES PVT. LTD., et al.,            DEADLINES
                                  11
                                                         Defendants.                         Re: Dkt. No. 69
                                  12
Northern District of California
 United States District Court




                                  13            On April 14, 2020, the Court entered a scheduling order and directed the parties to meet
                                  14   and confer to agree if possible on a reasonable briefing and hearing schedule for Defendants’
                                  15   motion for summary judgment. Dkt. No. 53. The parties failed, instead submitting a joint
                                  16   statement in which they proposed entirely divergent schedules. Dkt. No. 60. On June 4, 2020,
                                  17   Defendants filed a motion to change the date (Dkt. No. 69) for the hearing on their motion from
                                  18   the noticed date of August 13, 2020 to August 6, 2020, which Plaintiffs oppose. Dkt. No. 70.
                                  19            In light of defense counsel’s scheduling conflict on the currently-noticed hearing date, the
                                  20   obvious ongoing logistical challenges created by the COVID-19 pandemic and resulting shelter-
                                  21   in-place and travel restriction orders, and the parties’ apparent inability to agree on essentially
                                  22   anything, the Court sets the following briefing schedule for the motion for summary judgment:
                                  23

                                  24                                Event                                             Date
                                           Deadline for Meril to produce witnesses for depositions1                      August 7, 2020
                                  25

                                  26   1
                                         Depositions should be taken in person if possible, and all parties are ordered to meet and confer
                                  27   in good faith to facilitate this happening. If depositions cannot be taken in person due to ongoing
                                       COVID-19-related restrictions, they must be completed by video conference (or an otherwise
                                  28   agreed-upon method) on or before August 7, 2020. The Court will not delay the schedule any
                                       further for this reason.
                                          Case 4:19-cv-06593-HSG Document 71 Filed 06/08/20 Page 2 of 2




                                         Plaintiffs to file an opposition to motion for summary                        August 21, 2020
                                   1     judgment
                                   2     Meril to file reply in support of motion for summary                        September 4, 2020
                                         judgment
                                   3     Hearing on motion and cross-motion for summary               September 24, 2020 at 2:00 P.M.
                                         judgment
                                   4

                                   5
                                                The Court further STAYS all deadlines in the scheduling order (Dkt. No. 53) after the
                                   6
                                       August 7, 2020 exchange of damages contentions until after the resolution of the pending motion
                                   7
                                       for summary judgment. In other words, the parties shall comply with the deadlines in the
                                   8
                                       scheduling order through August 7, 2020, and all further obligations beyond that date other than
                                   9
                                       the ones set out in this order are stayed until further order of the Court. The Court firmly believes
                                  10
                                       that Defendants’ threshold motion should be decided before time and resources are expended on
                                  11
                                       extensive claim construction litigation, and accordingly imposes this stay to ensure that this
                                  12
Northern District of California
 United States District Court




                                       happens.
                                  13
                                                These dates may only be altered by order of the Court and only upon a showing of good
                                  14
                                       cause.
                                  15
                                                IT IS SO ORDERED.
                                  16
                                       Dated: 6/8/2020
                                  17
                                                                                        ______________________________________
                                  18                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
